Citation Nr: 1629468	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-18 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for discogenic disease of the cervical spine prior to September 1, 2015.

2.  Entitlement to a rating in excess of 20 percent for discogenic disease of the cervical spine beginning September 1, 2015.

3.  Entitlement to an initial compensable rating for periodic limb movement disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to July 1993, and from August 1998 to October 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  

The Veteran's March 2016 testimony at a hearing before the Board raises the issues of entitlement to service connection for depression as secondary to his service-connected disabilities, as well as a compensable rating for his service-connected migraine headaches.  These claims have not been addressed by the RO and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The discogenic disease of the cervical spine has resulted in forward flexion greater than 15 degrees but not greater than 30, but does not result in ankylosis, does not have associated objective neurological abnormalities for which separate ratings may be granted, and intervertebral disc syndrome (IVDS) was not shown, to include any incapacitating episodes.

2.  The periodic limb movement disorder has resulted in moderate convulsive tics, but does not result in severe convulsive tics.



CONCLUSIONS OF LAW

1.  From the award of service connection, the criteria for an initial rating of 20 percent, but no more, for discogenic disease of the cervical spine have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71 Diagnostic Code 5243 (2015).

2.  From the award of service connection, the criteria for an initial rating of 10 percent, but no more, for periodic limb movement disorder have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).  

Discogenic Disease of the Cervical Spine

The Veteran's cervical spine disability is evaluated as 10 percent disabling prior to September 1, 2015, and as 20 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which evaluates impairment from IVDS (preoperatively or postoperatively).  

Diagnostic Code 5243 directs that the disability be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating 

episodes having a total duration of at least six weeks during the past 12 months.  Id.  Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a fee-based examination in October 2008.  He denied any symptoms with his upper back.  Examination revealed that posture was within normal limits.  No braces were used.  There was no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness and no ankylosis.  Range of motion testing revealed flexion to 45 degrees; extension to 45 degrees; lateral flexion to 45 degrees bilaterally; and lateral rotation to 80 degrees bilaterally.  The examiner reported that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of IVDS, with chronic and permanent nerve root involvement.  Neurological examination shows that coordination, motor function, and sensory function were all within normal limits.  The Veteran had biceps and triceps jerk reflexes of 2+, bilaterally.  The examiner opined that peripheral nerve involvement was not evident during examination.  The Veteran was diagnosed with cervical discogenic disease.  The examiner opined that the Veteran's neck disability had no effect on his daily activity.  

At a VA examination in September 2015, discogenic disease was diagnosed.  The Veteran reported chronic pain, combined with a reduced range of motion and muscle spasms.  He reported that his neck had become progressively worse over time, as evidenced by the frequency of flare-ups, which occurred on average of two to three times per week, resulting in fatigue, muscle spasms in the upper back region and severe headaches emanating from the base of the skull.  Range of motion testing revealed flexion to 25 degrees; extension to 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 40 degrees; right lateral rotation to 50 degrees; and left lateral rotation to 45 degrees.  The examiner reported that the Veteran had pain causing functional loss with forward flexion, extension, lateral flexion bilaterally, and lateral rotation, bilaterally.  There was evidence of pain with weight 

bearing.  There was no objective evidence of localized tenderness or pain on palpation.  Following repetition, the examiner reported that there was no additional loss of function or range of motion.  The examiner opined that pain significantly limited functional ability with repeated use over a period of time.  The examiner reported that pain caused functional loss resulting in flexion limited to 25 degrees; extension to 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 40 degrees; right lateral rotation to 50 degrees; and left lateral rotation to 45 degrees.  The examiner opined that pain significantly limited functional ability with flare-ups.  The examiner reported that such resulted in the same ranges of motion as that with repeated use over a period of time.  The Veteran did not have guarding or muscle spasm.  The neck had less movement than normal and interference with sitting.  

Muscle strength testing revealed strength of 5/5 throughout the Veteran's bilateral upper extremities.  There was no muscle atrophy.  Reflex examination showed biceps, triceps, and brachioradialis of 2+, bilaterally.  Sensory examination was normal throughout the Veteran's bilateral upper extremities.  There was no radiculopathy, ankylosis, or other neurologic abnormalities related to the cervical spine.  The Veteran did not have IVDS.  No assistive devices were used.  The examiner reported that the functional impact of the Veteran's disability on his ability to work was severe headaches and difficulty sitting for prolonged periods.  

The Veteran's hearing testimony before the Board shows that his neck disorder had been "relatively consistent."  The Veteran testified that he believed that the currently assigned 20 percent rating effective from September 1, 2015, should be the rating since the award of service connection.  He indicated that he disagreed with the 2008 examination findings and considered such examination to not be an accurate reflection of his disability.  The Veteran stated that his complete treatment records pertaining to his neck were not of record.  The case was held open for the submission of additional evidence, which was submitted with a waiver of RO review.  To the extent that there may be outstanding records, the Veteran's testimony also indicates that, considering how long his appeal has been pending, he desired the Board to adjudicate his claim based on the evidence already of record.  

Based on a review of the evidence, the Board concludes that an initial rating of 20 percent, but no more, is warranted.  Although the Veteran had flexion to 45 degrees at the 2008 examination, he had flexion limited to only 25 degrees at the 2015 examination, the results of which the RO used to assign a 20 percent rating.  However, the Veteran testified that his disability had been "relatively consistent" during this appeal.  The Board finds the Veteran's testimony to be competent and credible evidence as to the severity of his disability since the award of service connection.  The 2008 examination is one isolated record showing the severity of the Veteran's disability on that particular day; in light of the Veteran's testimony, the evidence suggests that his disability was worse than what was shown the day of the 2008 examination.  Consequently, the Board concludes that the currently assigned 20 percent rating for is warranted since the award of service connection.

However, a rating higher than 20 percent is not warranted.  A 30 percent rating contemplates forward flexion 15 degrees or less or favorable ankylosis of the entire cervical spine.  The Veteran's examinations and treatment records have not shown such limitation of motion or any indication of ankylosis.  Both examination reports specifically show that the Veteran did not have ankylosis.  Additionally, although the examiners have opined that the Veteran does not have IVDS, his disability has been rated under the diagnostic code addressing IVDS.  Accordingly, the Board will also consider whether a higher rating for incapacitating episodes is warranted.  In this case, the examinations, treatment records, as well as the Veteran's contentions have not shown incapacitating episodes as defined by VA.  As such, a rating in excess of 20 percent is not warranted based on either limitation of motion or incapacitating episodes.  

In reaching the conclusion that a higher rating beyond what is being granted is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  The examination reports reflect that the Veteran's functional impairment was taken into account.  The examinations do not show that the Veteran 

had muscle atrophy or other evidence of disuse due to his service-connected cervical spine disability.  Accordingly, the criteria for a rating in excess of 20 for limitation of motion for the Veteran's service-connected cervical spine disability have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.40, 4.45, 4.59 (2015).

Furthermore, the evidence does not show any associated neurologic abnormalities for which separate ratings can be granted.  The Veteran's 2008 and 2015 examinations and treatment records have not shown that he has any neurologic impairment associated with his discogenic disease of the cervical spine.  As such, the Board finds that separate ratings for neurologic abnormalities are not warranted.   

For these reasons, the Board finds that the criteria for an initial rating of 20 percent, but no more, have been met.

Periodic Limb Movement Disorder

The Veteran's limb movement disability has been assigned a noncompensable rating under Diagnostic Code 8103, which evaluates impairment from convulsive tics.  38 C.F.R. § 4.124a. 

Pursuant to Diagnostic Code 8103, a noncompensable rating is warranted for mild disability.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  A 10 percent rating is warranted for moderate disability, and a 30 percent rating is warranted for severe disability.  Id.  A note which follows the rating criteria provides that rating depends upon frequency, severity, and the muscle groups involved.  Id.

At the October 2008 fee-based examination, the Veteran reported an incidental finding on sleep study of leg movements.  There was no tingling, numbness, abnormal sensation, pain, anesthesia, weakness, or paralysis.  The Veteran was not receiving any treatment and there was no functional impairment.  Examination revealed that motor and sensory function of the bilateral upper and lower extremities were within normal limits.  He had knee jerk and ankle jerk reflexes of 

2+, bilaterally.  The examiner reported that peripheral nerve involvement was not evident during examination.  The Veteran was diagnosed with periodic limb movement disorder.  The examiner opined that the subjective factors were history and objective factors were sleep study.  His disability was opined to have no effect on his daily activity.  

In a November 2010 statement, the Veteran reported that his spouse had complained of more moderate movement and restlessness.  An August 2012 treatment record shows that the Veteran reported having "some creepy-crawly" sensations that came on in the evening and at rest.  

A January 2013 sleep study shows that the Veteran noted an urge to move his legs and restless legs in the evening, and leg jerks at night.  It shows that he had 160 periodic limb movements; however, only four caused arousals and none occurred in his rapid eye movement sleep.  

At a VA examination in September 2015, periodic limb movement disorder was diagnosed.  The Veteran reported current symptoms of difficulties with getting to sleep and with staying asleep.  He reported that this occurred five to seven nights per week, resulting in chronic fatigue, sleepiness, depression, and anxiety episodes as the quality of sleep each time was diminished.  The Veteran required medication for control.  Examination revealed that muscle strength was normal of 5/5 throughout his extremities.  Deep tendon reflexes were normal, bilaterally.  Muscle atrophy was not shown.  The examiner opined that this disorder was active.  

A November 2015 treatment record shows that the Veteran had intermittent right lower extremity cramps and intermittent right thigh burning sensation.  The Veteran testified that his doctors had described his periodic limb movement disorder as moderate.  

Based on a review of the evidence, the Board concludes that an initial rating of 10 percent, but no more, is warranted.  In this case, the evidence supports a finding that the Veteran's disability is more disabling than the currently assigned 

noncompensable rating.  The Veteran's statements and the February 2013 sleep study suggest that his disability more nearly approximates as moderate in severity.  The Veteran contended that his spouse reported that he had moderate movement and restlessness, as well as his doctors describing his disability as being moderate.  The Board finds the Veteran competent and credible to report what his spouse has witnessed and what his doctors have told him.  Additionally, the sleep study shows that the Veteran had 160 periodic limb movements during the night.  In light of the Veteran's disability occurring at night, the Board finds this sleep study to be more probative of the actual severity of the Veteran's disability as opposed to the 2008 and 2015 examinations, conducted when the Veteran was awake and not necessarily experiencing his symptomatology.  Therefore, in light of the Veteran's reports of the movements noticed by his spouse, as well as the findings during the sleep study, the evidence supports a finding that the Veteran's disability more closely approximates moderate severity warranting a 10 percent rating.

However, the evidence does not show that the highest rating of 30 percent is warranted.  A 30 percent rating contemplates severe disability, which the evidence does not show.  The Veteran himself reported that his wife witnessed only moderate movements, not severe.  He also testified that his doctors described his disability as moderate, as opposed to severe.  Moreover, although he had 160 periodic limb movements during the sleep study, only four of them actual caused arousal.  Consequently, as the Veteran's contentions have not indicated severe disability, and as only four of the 160 periodic limb movements caused arousal, the Board is unable to conclude that the highest rating of 30 percent is warranted.  

For these reasons, the Board finds that the criteria for an initial rating of 10 percent, but no more, have been met.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an 

assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for those disabilities.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability levels and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected cervical spine and limb disorders were evaluated as a disease or injury of the musculoskeletal system pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, and as a convulsive disorder pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8103, respectively, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id.  

For the Veteran's cervical spine, throughout this appeal, his disability has resulted in limiting flexion greater than 15 degrees but not greater than 30 degrees.  It has not resulted in forward flexion limited to 15 degrees or less; ankylosis; associated objective neurological abnormalities for which separate ratings may be granted; or 

any incapacitating episodes.  As for his limbs, throughout this appeal, his disability has resulted in moderate convulsive tics, but not in severe convulsive tics.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned.  Evaluations in excess of these ratings are provided for certain manifestations of the Veteran's cervical spine and limbs, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability levels and symptomatology.  Consequently, the Board concludes that schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5423, 38 C.F.R. § 4.124a, Diagnostic Code 8103; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine and limb disorders, the evidence shows no distinct periods of time during the appeal period when manifestations of the Veteran's service-connected cervical spine and limbs varied to such an extent that a rating greater or less than those assigned herein would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, in reaching these decisions, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against ratings in excess of those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Since the award of service connection, an initial rating of 20 percent for discogenic disease of the cervical spine, but no more, is granted, subject to the law and regulations governing the payment of monetary benefits.

Since the award of service connection, an initial rating of 10 percent for periodic limb movement disorder, but no more, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


